UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JACK W. FITZGERALD,                    
                Plaintiff-Appellant,
                 v.
GEM MOBILE TRANSPORT,                             No. 00-1736
INCORPORATED, a foreign corporation;
JOHNNY SHELTON MILLER,
              Defendants-Appellees.
                                       
           Appeal from the United States District Court
      for the Western District of Virginia, at Charlottesville.
                Norman K. Moon, District Judge.
                           (CA-99-6-3)

                  Submitted: November 22, 2000

                      Decided: December 19, 2000

Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Roy D. Bradley, Madison, Virginia, for Appellant. Richard H. Milnor,
John W. Zunka, TAYLOR, ZUNKA, MILNOR & CARTER, L.T.D.,
Charlottesville, Virginia, for Appellees.
2               FITZGERALD v. GEM MOBILE TRANSPORT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:
   Jack W. Fitzgerald appeals the district court order dismissing his
complaint for lack of personal jurisdiction over the Defendants, GEM
Mobile Transport, Incorporated, and Johnny Shelton Miller (collec-
tively "GEM"). Finding no reversible error, we affirm.
   We review de novo the district court’s conclusions that rest on
legal precepts. Findings of facts supporting the district court’s conclu-
sions are reviewed under the clearly erroneous standard. Mylan Labs.,
Inc. v. Akzo, N.V., 2 F.3d 56, 60 (4th Cir. 1993). Fitzgerald only
needed to establish a prima facie case of personal jurisdiction because
the district court decided the pretrial motion to dismiss the case with-
out an evidentiary hearing. Id. Any factual disputes bearing on the
existence of personal jurisdiction should be resolved in favor of the
plaintiff. Combs v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989).
   We find that the district court did not err by finding that Fitzger-
ald’s claim against the Defendants did not arise from GEM’s contact
with the state of Virginia. We further find that Fitzgerald failed to
establish a prima facie case that GEM’s contact with Virginia was
sufficiently systematic and continuous so as to warrant the exercise
of personal jurisdiction over GEM. See Helicopteros Nacionales de
Columbia S.A. v. Hall, 466 U.S. 408, 415-16 (1983). Fitzgerald failed
to show that GEM’s contact with Virginia was so substantial that it
would justify hauling GEM into Virginia’s courts for activities unre-
lated to the contact with Virginia. See Nichols v. G.D. Searle & Co.,
991 F.2d 1195, 1199 (4th Cir. 1993); see also Felch v. Transportes
Lar-Mex SA De DV, 92 F.3d 320, 326-29 (5th Cir. 1996).
   Accordingly, we affirm the district court’s order. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.
                                                            AFFIRMED